In a proceeding for a compulsory accounting, the petitioner appeals from a decree of the Surrogate’s Court, Westchester County (Emanuelli, S.), dated March 15, 1993, which, after a nonjury trial, directed the petitioner to refund to the respondent, on behalf of the estate, the principal sum of $3,892.94.
Ordered that the decree is affirmed, with costs payable to the estate by the appellant personally.
The former executor’s payments to the appellant for accounting services are not conclusive proof of the validity of the appellant’s claims for such services (see, SCPA 1807; Matter of Hayes, 25 AD2d 919; Matter of Rhinelander, 264 App Div 607, revd on other grounds 290 NY 31). The evidence adduced at the trial establishes that the accounting services in question were "of no demonstrable value to the estate.” Accordingly, the Surrogate properly awarded the respondent a refund on behalf of the estate pursuant to SCPA 2215 (3) (see, Matter of Amico, 175 Misc 656).
The appellant’s remaining contentions are without merit. However, an award of sanctions against the appellant pursu*561ant to 22 NYCRR 130-1.1 is not appropriate. Sullivan, J. P., Copertino, Goldstein and Florio, JJ., concur.